Citation Nr: 1128988	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  06-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a scar of the right wrist.

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of fracture of the right (major) wrist.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to August 1986.

This matter came to the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in April 2010.

On the Veteran's May 2010, VA Form 21-4142, Authorization and Consent To Release Information To the Department of Veterans Affairs (VA), the Veteran appears to indicate that he wants to reopen a claim for his left leg injury.  As such, this matter is referred to the RO for any clarification or development deemed appropriate.

The issue of entitlement to an increased rating for residuals of fracture of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran's scar to right wrist is not manifested by an area or areas exceeding 12 square inches.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for residuals of scar, right wrist, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board notes that the Veteran's claim stems from an increased rating claim for his service-connected right wrist disability, and service connection for residuals of right wrist scar was established in a May 2004 rating decision.  In April 2004, a VCAA letter was issued to the Veteran with regard to his claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA,.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2006, a letter was issued to the Veteran with regard to the evidence necessary to support an effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2010 Remand pertaining to the right wrist scar issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA outpatient treatment records and private treatment records identified by the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In April 2004 and June 2010, he underwent VA examinations to assess the severity of his right wrist scar.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an increased rating for right wrist scar.


Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in March 2004.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Upon review of the entire evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for scar, right wrist.  The Veteran is currently receiving a 10 percent evaluation (the highest percentage available) under Diagnostic Code 7804, which is for superficial scars that are painful upon examination and 7802, which is for scars, other than head, face, or neck that are superficial and that do not cause limited motion.
 
A 20 percent rating is not warranted per Diagnostic Code 7801 as the area does not exceed 12 square inches (77 sq. cm.).  The April 2004 VA examination report reflects that the Veteran had a 4 centimeter, healed scar on his right wrist.  The June 2010 VA examination report reflects that the maximum width of the scar is 0.3 centimeters and 5 centimeters.  

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to the right wrist scar.  Service connection has already been established for residuals of right wrist fracture, thus Diagnostic Code 7805 (rate on limitation of affected part) does not apply.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected right wrist scar is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim for increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a disability rating in excess of 10 percent for a scar of the right wrist is denied.


REMAND

The Veteran underwent a VA examination in April 2004 to assess the severity of his right wrist disability.  This matter was remanded in April 2010 to afford the Veteran another VA examination to assess the severity of his right wrist disability.  At the June 2010 joints examination, the Veteran reported pain after a full day at work and intermittent tingling sensation in the tip of all right hand fingers.  He reported the presence of swelling at the end of the week.  He reported a sore and tender sensation.  He reported difficulty grasping most of the time.  Such examination report does not contain any neurological objective findings.  In light of the Veteran's subjective complaints of a tingling sensation, soreness, tenderness, and difficulty grasping, the Board has determined that the Veteran should undergo a neurological examination to assess any neurological symptomatology pertaining to his right wrist.

While on remand, updated VA treatment records should be obtained from the VA Medical Center (VAMC) in Palo Alto, California for the period June 9, 2006, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated treatment records from the Palo Alto VAMC for the period June 9, 2006, to the present should be associated with the claims folder.  

2.  The Veteran should be scheduled for a VA neurological examination to determine the current severity and neurological symptomatology associated with his residuals of right wrist fracture.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies and testing should be performed, to include EMG testing if found appropriate.  The examiner should specifically comment regarding the severity of the Veteran's service-connected residuals of right wrist fracture, to include all neurological and radicular manifestations, and the presence of any incomplete or complete paralysis of the ulnar nerve, median nerve, musculospiral nerve related to his residuals of right wrist fracture.  The examiner should opine as to whether any incomplete paralysis of the peripheral nerves is mild, moderate, or severe.  

3.  After completing the above, the Veteran's claim for an increased rating for residuals of right wrist fracture should be readjudicated based on the entirety of the evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


